Citation Nr: 1759226	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  06-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma.

ORDER

Entitlement to service connection for asthma is denied.


FINDING OF FACT

The preponderance of the evidence reflects that Veteran does not have asthma etiologically related to his active military service or service connected disability


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from January 1978 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2008; a transcript of that hearing is associated with the claims folder. 

The issue was previously remanded by the Board in May 2008, March 2016 and again in February 2017.

The Board finds that the RO substantially complied with the February 2017 remand instructions by requesting the Veteran identify all medical providers from whom he has received treatment for his asthma, complete and return the provided VA Form 21-4142, Authorization and Consent to Release Information. A review of the claims folder reflects the Veteran did not complete and return the provided VA Form 21-4142, Authorization and Consent to Release Information as requested by VA. VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has asthma related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has asthma that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has asthma related to his military service.

The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for asthma. However, the Veteran's STRs do reflect a complaint of chest pain.

The Veteran was afforded a VA medical examination in June 2016. The examiner opined that it is less likely that the Veteran has an asthma condition incurred in or caused by his military service. The examiner explained while the Veteran was treated in service for pharyngitis, fatigue, pleuritic chest pain, rapid heart rate, and sleeping during the day; there was no documentation on clinical examinations of findings consistent with an asthma condition. The examiner further noted the Veteran's July 1992 separation examination, which noted the Veteran with normal lungs and chest. 

The Veteran was provided another VA medical examination in April 2017. The examiner opined that the Veteran's asthma was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained there was no history of shortness of breath or wheezing at rest or on exertion during the Veteran's military service. The examiner continued to note that the Veteran was not diagnosed or considered for asthma during service. The examiner further explained that while the Veteran complained of pleuritic pain in service, it was not a manifestation of asthma.



Based on the above, the Board finds service connection for asthma is not warranted.

The Board notes that the Veteran may sincerely believe that he has asthma causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the lungs and chest for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


